      Case 2:19-cv-04402-DWL Document 101 Filed 07/01/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Melinda Lou Armer,                                No. CV-19-04402-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   CSAA General Insurance Company,
13                  Defendant.
14
15          Pending before the Court is Plaintiff Melinda Armer’s motion for reconsideration
16   and supplement thereto. (Docs. 99, 100.)
17          Armer seeks reconsideration of the portion of the Court’s June 10, 2020 order
18   precluding her experts from testifying that a car accident caused her to suffer an
19   exacerbation of a pre-existing pelvic fracture. (Doc. 93 at 9-15.) The Court concluded that
20   exclusion was required because (1) the exacerbation opinion cannot be fairly characterized
21   as a “rebuttal” opinion (it contradicts the opinion that Armer’s experts offered in their
22   initial disclosures, which is that Armer didn’t have a pelvic fracture before the accident,
23   and constitutes a theory that Armer wishes to advance during her case in chief), (2) the
24   exacerbation opinion was therefore not timely disclosed under the scheduling order, (3)
25   under Rule 37(b)(1), an untimely disclosed expert opinion must be excluded unless the
26   disclosure error was substantially justified or harmless, and (4) the error here was not
27   substantially justified or harmless (Armer had ample notice of CSAA’s theory that she had
28   a pre-existing fracture, and allowing her to essentially re-do her expert opinions would
      Case 2:19-cv-04402-DWL Document 101 Filed 07/01/20 Page 2 of 5



 1   result in significant expense and delay). (Id.) Armer argues reconsideration is necessary
 2   because the exacerbation opinion constitutes proper rebuttal and, even if it doesn’t, the
 3   Court failed to make the necessary finding of bad faith or willfulness before ordering
 4   exclusion. (Doc. 99 at 2-8.)
 5          Reconsideration is an “extraordinary remedy” that “should not be granted, absent
 6   highly unusual circumstances.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890
 7   (9th Cir. 2000) (citations and internal quotation marks omitted). Under LRCiv. 7.2(g)(1),
 8   “[t]he Court will ordinarily deny a motion for reconsideration . . . absent a showing of
 9   manifest error or a showing of new facts or legal authority that could not have been brought
10   to its attention earlier with reasonable diligence.” Id. Additionally, “[n]o motion for
11   reconsideration . . . may repeat any oral or written argument made by the movant in support
12   of or in opposition to the motion that resulted in the Order.” Id. Thus, reconsideration is
13   appropriate only “if: (1) There are material differences in fact or law from that presented
14   to the Court and, at the time of the Court’s decision, the party moving for reconsideration
15   could not have known of the factual or legal differences through reasonable diligence; (2)
16   There are new material facts that happened after the Court’s decision; (3) There has been
17   a change in the law that was decided or enacted after the Court’s decision; or (4) The
18   movant makes a convincing showing that the Court failed to consider material facts
19   presented to the Court.”       Honeywell Int’l, Inc. v. Western Support Group, 2013 WL
20   2369919, *1-2 (D. Ariz. 2013).
21          Armer first argues that her experts’ opinion on exacerbation constitutes proper
22   rebuttal because it addresses “a defense theory that was not reasonably anticipated –
23   namely that Ms. Armer did not suffer any acute pelvic injury attributable to the collision.”
24   (Doc. 99 at 3.) Despite its “surface appeal,” this argument was explicitly considered and
25   rejected by the Court in the June 10, 2020 order. (Doc. 93 at 10-11 [“The opinion that the
26   accident exacerbated a pre-existing fracture (i.e., Armer’s experts’ new theory) is
27   impossible to reconcile with the opinion that the accident caused the fracture (i.e., Armer’s
28   experts’ old theory). Whatever the scope of rebuttal, it cannot be so expansive as to allow


                                                 -2-
         Case 2:19-cv-04402-DWL Document 101 Filed 07/01/20 Page 3 of 5



 1   a party to discard its initial theory of causation and adopt a new, contradictory theory that
 2   would be introduced during its case-in-chief.”].) Thus, Armer is essentially attempting to
 3   reassert an argument that the Court previously considered but rejected after careful
 4   consideration.    As noted, this is improper.        See LRCiv 7.2(g)(1) (“No motion for
 5   reconsideration of an Order may repeat any oral or written argument made by the movant
 6   in support of or in opposition to the motion that resulted in the Order.”).
 7           Armer next argues that, even if the exacerbation opinion doesn’t qualify as rebuttal,
 8   the Court had to make a finding of bad faith or willfulness before excluding it. (Doc. 99 at
 9   4-8.) Although Armer made a contrary argument in her motion papers1 and only belatedly
10   asserted during oral argument that a finding of bad faith or willfulness was required, the
11   Court still considered this argument in the June 10, 2020 order. (Doc. 93 at 13-14.) It was
12   rejected. (Id.) Nevertheless, the Court will take this opportunity to expand on its reasoning.
13           The Court found that Armer’s experts’ opinions concerning exacerbation were not
14   timely disclosed under Rule 26. (Doc. 93 at 9-11.) When expert opinions are not timely
15   disclosed, and the disclosure error is not substantially justified or harmless, Rule 37(c)(1)
16   automatically requires that they be precluded. Hoffman v. Constr. Protective Servs., Inc.,
17   541 F.3d 1175, 1180 (9th Cir. 2008); S. Gensler, Federal Rules of Civil Procedure, Rules
18   and Commentary, Rule 37 at 1140 n.103 (2020).
19           It is true that, under Ninth Circuit law, the “drastic sanctions of dismissal or default”
20   require a finding of “willfulness, fault, or bad faith.” Henry v. Gill Indus., Inc., 983 F.2d
21   943, 946-47 (9th Cir. 1993). This rule has been extended to situations where the preclusion
22   of evidence “deal[s] a fatal blow” to entire claims and “in practical terms” amounts to
23   dismissal of a claim. R &R Sails, Inc. v. Ins. Co. of Pa., 673 F.3d 1240, 1247-48 (9th Cir.
24   2012). Nevertheless, the mere fact that the preclusion of evidence makes it “much more
25   difficult, perhaps almost impossible” to rebut or prove up a claim doesn’t amount to a de
26
     1
            Specifically, Armer argued that that the substantially-justified-or-harmless standard
27   applied. (Doc. 66 at 15 [“[S]hould the Court be inclined to find that the scope of Plaintiff’s
     experts’ rebuttal reports was somehow improper, the Court may find that Plaintiff’s rebuttal
28   reports were substantially justified or harmless such that the reports need not be
     stricken.”].)

                                                   -3-
      Case 2:19-cv-04402-DWL Document 101 Filed 07/01/20 Page 4 of 5



 1   facto dismissal. Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th
 2   Cir. 2001). Something more is required. For example, in R & R Sails, the evidence
 3   precluded under Rule 37 was the only evidence of compensatory damages, and its
 4   exclusion meant there could be “no evidence . . . to support an award of punitive damages”
 5   and completely prohibited a party from recovering fees. 673 F.3d at 1242. Similarly, a de
 6   facto dismissal may result when a district court precludes evidence and the preclusion of
 7   that evidence is “the sole basis” for a grant of summary judgment. Toyrrific, LLC v.
 8   Karapetian, 606 Fed. App’x 365, 365 (9th Cir. 2015). See also Ingenco Holdings, LLC v.
 9   Ace Am. Ins. Co., 921 F.3d 803, 821-22 (9th Cir. 2019) (stating that a finding of bad faith
10   or willfulness is necessary when the exclusion of evidence would be “dispositive” of a
11   claim).
12          Although the Court accepts Armer’s point that her case is weakened without her
13   experts’ exacerbation opinion, exclusion of that opinion is not dispositive of her claims. In
14   addition to the pelvic fracture, Armer’s experts identified multiple rib fractures, chronic
15   pain, a scalp laceration, and post-traumatic stress disorder. (See, e.g., Doc. 65-5 at 2-3.)
16   Importantly, Armer’s claims—breach of contract and bad faith—are not premised on
17   specific injuries, but on CSAA’s alleged “unreasonable delay in payment” and failure “to
18   explain or identify why they will not pay their policy limits.” (Doc. 1-3 at 8 ¶¶ 14-15.)
19   Armer’s medical experts remain free to testify as to these other injuries, and Armer’s
20   standard of care expert remains free to testify as to CSAA’s alleged improper handling of
21   her claim. Exclusion of the exacerbation opinion, then, is not dispositive of her claims and
22   this is not an example of a de facto dismissal. Cf. Arizona Libertarian Party v. Reagan,
23   2017 WL 2929459, *4 & n.4 (D. Ariz. 2017) (granting motion to strike declarations, based
24   on untimely disclosure, and holding that a finding of willfulness, fault, or bad faith was not
25   required under R&R Sails because “[t]he Court’s exclusion of the six declarations does not
26   amount to dismissal of Plaintiffs’ claim” and “the grant of the Secretary’s motion for
27   summary judgment is not based on the absence of these witnesses”).
28          Instead, this is an “ordinary case” of exclusion under Rule 37. R & R Sails, 673


                                                 -4-
      Case 2:19-cv-04402-DWL Document 101 Filed 07/01/20 Page 5 of 5



 1   F.3d at 1247. In the ordinary case, exclusion is automatic absent substantial justification
 2   or harmlessness. Yeti by Molly, 259 F.3d at 1106; Gensler, Rule 37 at 1140. The Court
 3   has already addressed both exceptions. (Doc. 93 at 12-15.) Armer failed to meet her
 4   burden as to either. (Id.) Her motion for reconsideration raises no new arguments on this
 5   point. Exclusion is the proper sanction.
 6          Finally, Armer argues that the presentation of her case will be more difficult without
 7   her experts’ opinions concerning her pelvic fracture. (Doc. 99 at 8-9.) This is, in part,
 8   because exclusion will deny her the opportunity to “tell the jury . . . one side believes it
 9   was an exacerbation . . . and one side doesn’t.” (Id.) Be that as it may, Armer made a
10   choice, at the expert disclosure deadline, to proceed under the theory that the accident
11   caused the fracture, even though she was on notice that this theory might be wrong. That
12   it turned out to be wrong—which was established only after CSAA spent thousands of
13   dollars on its own experts—doesn’t mean that Armer is entitled to essentially re-do the
14   expert disclosure process. And again, the fact that exclusion of evidence makes a case
15   more difficult to prove doesn’t mean that exclusion is inappropriate. Even if the case
16   becomes “almost impossible,” exclusion is still the automatic sanction. Yeti by Molly, 259
17   F.3d at 1106.
18          Accordingly, IT IS ORDERED that Armer’s motion for reconsideration (Doc. 99)
19   is denied.
20          Dated this 30th day of June, 2020.
21
22
23
24
25
26
27
28


                                                 -5-
